PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
TANG et al.
Application No. 16/983,813
Filed: 3 Aug 2020
Docket No.  188761

:
:
:	DECISION ON PETITION
:
:



This is a decision on the “PETITION TO WITHDRAW SUPPLEMENTAL AMENDMENT & eTERMINAL DISCLAIMER”, filed November 30, 2021, which is properly treated as a petition under 37 CFR 1.182 that the terminal disclaimer filed November 29, 2021 be withdrawn.  

The petition to withdraw the terminal disclaimer is GRANTED.

In accordance with MPEP 1490 Part VIII.A., if timely requested, a recorded terminal disclaimer may be withdrawn before the application in which it is filed issues as a patent. Under appropriate circumstances, consistent with the orderly administration of the examination process, the nullification of a recorded terminal disclaimer may be addressed by filing a petition under 37 CFR 1.182 requesting withdrawal of the recorded terminal disclaimer. Expungement is not the appropriate avenue to address a terminal disclaimer. 

The terminal disclaimer filed on November 29, 2021 (over US Patent No. 10,796,632) is hereby WITHDRAWN.  

The request to withdraw the supplemental amendment is not appropriate under 37 CFR 1.182.  Expungement of the supplemental amendment under 37 CFR 1.59 as requested in the petition filed February 18, 2022 will be decided in a separate decision.

A petition under 37 CFR 1.182 requires the $420 fee set forth in 37 CFR 1.17(f). Applicant submitted the $220 fee set forth in 37 CFR 1.17(g). Accordingly, an additional $200 has been charged to Deposit Account No. 03-1728, as authorized. However, the $170 fee for the terminal disclaimer filed November 29, 2021 will not be refunded to Applicant. As the fee was required for the filing of the terminal disclaimer, it can not be said to be a “fee paid by mistake or in excess of that required”.  See 37 CFR 1.26(a).



Telephone inquiries concerning this decision may be directed to the undersigned at 571-272-3219.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions